Citation Nr: 1606960	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral foot disability, to include tinea pedis and/or dermatophytosis.

2.  Entitlement to service connection for a bilateral foot disability, to include tinea pedis and/or dermatophytosis.

3.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated initially as 30 percent disabling, and as 50 percent disabling for the period from September 7, 2012 to April 13, 2014.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to November 1969, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO).  The October 2009 rating decision granted service connection for PTSD, assigning a disability rating of 30 percent, effective June 2, 2005.  The October 2012 rating decision found that no new and material evidence had been submitted to reopen a previously denied claim for service connection for dermatophytosis (claimed as foot fungus and foot disease).  

In April 2014, during the pendency of appeal, the RO increased the rating for PTSD to 50 percent effective September 7, 2012 and to 100 percent effective April 14, 2014.  The grant of 50 percent effective September 7, 2012 constitutes a partial grants of the benefits sought on appeal; the issue therefore remains on appeal for the period of the appeal prior to April 14, 2014 and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In April 2015, the Veteran testified at a videoconference hearing before the undersigned, and the transcript is of record.  The Board recognizes that a different Veterans Law Judge (VLJ) previously took testimony in October 2007 on the issue of service connection for a bilateral foot disability, and that law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Normally, the Veteran would be offered the opportunity for a third hearing before the third VLJ who would be assigned to a three-member panel to decide the issue; however, as the decision below represents a complete grant of the issue, there is no prejudice to the Veteran in not offering him a third hearing on the issue of service connection for a bilateral foot disability.

The Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  During the April 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeal of an increased initial rating for PTSD.

2.  In a March 2011 rating decision, the RO confirmed and continued a previous denial of service connection for dermatophytosis.  The Veteran was notified of this decision in March 2011, and he did not appeal.

3.  Evidence received since the March 2011 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

4.  The Veteran has current diagnoses of tinea pedis and onychomycosis, and the evidence is in equipoise on the issue of whether they are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a bilateral foot disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral foot disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in his April 2015 Board hearing that he wished to withdraw the appeal for an increased rating for PTSD.  In light of this, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

As the Board is granting the claim for service connection for a bilateral foot disability, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

III.  New and Material Evidence

The Veteran first applied for service connection for a foot disability in June 2005.  His claim was disallowed by rating action in January 2006 because there was no evidence that the Veteran had a current diagnosis of any foot condition.  The Veteran appealed the rating decision, and in a January 2008 decision, the Board denied service connection for a foot disability because there was no evidence linking a diagnosis of tinea pedis to service.  The Veteran did not appeal the Board's determination and it became final.  

In January 2011, the Veteran requested to reopen the claim for service connection for a foot disability.  The RO reopened the claim in a March 2011 rating decision, then confirmed and continued the previous denial of service connection because the evidence failed to show that the condition was linked to service.  The Veteran did not appeal the determination and it became final.  

In June 2012, the Veteran requested again to reopen the claim for service connection for a foot disability.  In an October 2012 rating decision, the RO found that no new and material evidence had been received to reopen the claim.  The Veteran submitted a notice of disagreement in November 2012, which initiated this appeal.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In this case, the claim was previously denied because the evidence failed to show a nexus between the current diagnosis and an in-service injury, illness, or event.  Since then, evidence has been received from Dr. S.P. indicating that the Veteran has diagnosis of onychomycosis and tinea pedis, which arose from his military service.  Accordingly, presumed credible, new and material evidence has been received and the claim for service connection for a bilateral foot disability is reopened.

IV.  Service Connection

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Bilateral Foot Disability

The Veteran contends that in Vietnam his feet got wet regularly, which caused itching and rashes that got progressively worse.  He referred to his foot condition as "jungle rot."  See the November 2012 DRO hearing transcript; April 2014 VA Form 9; April 2015 Board hearing transcript.

The Veteran has current diagnoses of bilateral tinea pedis and onychomycosis.  The Veteran was diagnosed with both tinea pedis and onychomycosis by a VA dermatologist in December 2007 and by a private podiatrist, Dr. S.P, in November 2011.  Thus, the current disability requirement for service connection for a bilateral foot disability is satisfied.  

The evidence of record is in equipoise on the issue of whether the Veteran's feet were injured in service.  The Veteran is competent to describe his feet getting wet in service.  He is also competent to report symptoms such as rashes and itching that are perceivable by use of his senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran's lay statements are found to be credible because they have been consistent and are consistent with the circumstances of his service.  The available service treatment records (STRs) are silent for mention of complaints, diagnosis, or treatment of any foot condition during active duty.  In a November 1969 separation examination, the Veteran's feet and lower extremities were found to be clinically normal, and the Veteran reported that he did not have any foot trouble.

The evidence of record is also in relative equipoise on the issue of whether the Veteran's current bilateral foot diagnoses are related to service.  There are two medical opinions of limited probative value.  First, in January 2008, the Veteran's VA dermatologist indicated that the Veteran was being treated for a fungal infection that most likely began during his deployment in Vietnam and has persisted since then.  Second, in November 2011, Dr. S.P. stated that he believed that the Veteran's fungal problems arose from his service in the war.  In addition to the medical opinions, the Veteran testified in the April 2015 Board hearing that he had "jungle rot" in service and that he continued after his separation from service, which he self-treated with creams until he sought treatment at VA in 2006 or 2007.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, a medical opinion addendum could be obtained regarding the nature and etiology of the current foot diagnoses, rendered after review of the Veteran's STRs.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Here, although STRs are silent for mention of any foot condition or injury, the Board finds the lay evidence relating the in-service injury to the current bilateral foot disability to be competent and credible.  Furthermore, there are two medical opinions indicating that the foot diagnoses are related to the Veteran's military service.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral foot disability is warranted.     













ORDER

The appeal of an increased rating for PTSD, rated initially as 30 percent disabling and as 50 percent disabling for the period from September 7, 2012 to April 13, 2014, is dismissed.

New and material evidence having been received, the appeal to reopen service connection for a bilateral foot disability is granted.

Service connection for a bilateral foot disability is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


